Opinion issued April 10, 2008







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00748-CV
____________

CURTIS HOLCOMB AND DONNA HOLCOMB, Appellants

V.

GALVESTON BLEAK HOUSE REALTY, Appellee



On Appeal from the County Court at Law No. 1
Galveston County, Texas
Trial Court Cause No. 57404



MEMORANDUM  OPINION
	Appellee, Galveston Bleak House Realty, Inc., has filed its fourth motion to
dismiss appeal.  Appellants, Curtis Holcomb and Donna Holcomb, have filed no
response.  In the motion, appellee requests that appellants appeal be dismissed
because after the granting of two motions to extend time to file their brief, appellants
have failed for the third time to file their brief, the latest deadline being February 18,
2008.
	We grant appellees fourth motion to dismiss the appeal.  Tex. R. App. P.
38.8(a)(1).
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.